 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   GUILLERMO CRUZ TRUJILLO,                      Case No. 1:14-cv-00976-LJO-EPG (PC)
11                 Plaintiff,                      ORDER RE: SUBPOENAS SUBMITTED BY
                                                   PLAINTIFF
12         v.
                                                   (ECF NO. 98)
13   MUNOZ and ALVAREZ,
14               Defendants.
15
16
17          Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On October 2, 2019, Plaintiff filed two subpoenas. (ECF No. 98). The subpoenas were
20   submitted without an accompanying motion. It is not clear why the information is being
21   requested, and whether it is unavailable from the parties in this case.
22          As the Court told Plaintiff previously:
23                  With the Court’s permission, Plaintiff may serve third party
                    subpoenas, including on the California Department of
24                  Corrections and Rehabilitation and/or the Office of the Inspector
                    General, if Plaintiff seeks documents from entities that are not
25
                    presently defendants in this case. To issue a subpoena on these
26                  entities, or any other third parties, Plaintiff must file a request for
                    the issuance of a subpoena duces tecum with the Court. If the
27                  Court approves the request, it may issue Plaintiff a subpoena
28                  duces tecum, commanding the production of documents from a
                    non-party, and may command service of the subpoena by the
                                                      1
                    United States Marshals Service. Fed. R. Civ. P. 45; 28 U.S.C.
 1
                    1915(d). However, the Court will consider granting such a
 2                  request only if the documents sought from the non-party are not
                    equally available to Plaintiff and are not obtainable from
 3                  Defendant(s) through a Rule 34 request for production of
                    documents. In any request for a subpoena, Plaintiff must: (1)
 4
                    identify with specificity the documents sought and from whom;
 5                  and (2) make a showing in the request that the records are only
                    obtainable through a third party. The documents requested must
 6                  also fall within the scope of discovery allowed in this action. See
 7                  Fed. R. Civ. P. 26(b)(1).

 8   (ECF No. 86, pgs. 3-4).

 9          Plaintiff failed to make a showing that the documents he is seeking are only available

10   through third parties, rather than through a request on defendants. Additionally, Plaintiff failed

11   to provide any explanation regarding the relevance to this case of the documents he is

12   requesting.

13          Accordingly, the Court will not issue the subpoenas. Plaintiff may file a request for

14   third party subpoenas following the instructions listed above if he wishes to pursue the

15   subpoenas.

16
     IT IS SO ORDERED.
17
18      Dated:     October 7, 2019                             /s/
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                     2
